This was a motion which was refused by the following order of
Pee Oubiam.
The defendant in this case having been convicted of murder, and having perfected his appeal from the judgment of the Circuit Court, now moves to suspend the appeal for the purpose of enabling him to move for a new trial in the Circuit Court upon the ground of after-discovered evidence. Under the well settled practice of this court, it is necessary that the appellant should make such a prima facie showing as would satisfy this court that this was a proper case for the granting of the motion submitted by the appellant. After a careful consideration of the affidavits upon which the motion is made, we cannot say that such a showing has been made. It is, therefore, ordered, that the motion be refused.